       Case 2:16-md-02724-CMR Document 1364 Filed 04/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                              PRETRIAL ORDER NO. 124
                         (LEADERSHIP STATUS CONFERENCE)

       AND NOW, this 27th day of April 2020, it is hereby ORDERED that a Leadership

Status Conference will be held by videoconference on May 14, 2020 at 1:30 PM with lead and

liaison counsel, counsel for the United States as Intervenor, and the special masters. Counsel

shall file a proposed agenda no later than May 11, 2020.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
